MEMORANDUM DECISION
In March 1994, relator, David Chappell, sustained an industrial injury while employed with respondent Loeser Excavating Company, Inc. On October 5, 1998, relator filed this original action asking this court to issue a writ of mandamus directing respondent, Industrial Commission of Ohio ("commission"), to vacate its order terminating the payment of temporary total disability ("TTD") compensation on the basis that relator voluntarily abandoned his former position of employment, and to enter a new order reinstating the payment of TTD compensation.
On October 13, 1998, relator's complaint was referred to a magistrate of this court, pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, who later rendered a decision and recommendation which included comprehensive findings of fact and conclusions of law. Specifically, the magistrate analyzed the record and briefs of the parties and concluded that this court should grant relator's request for a writ of mandamus. No objections to the magistrate's decision have been filed.
Having now completed an independent review, this court concludes that the magistrate properly applied the applicable law to the relevant facts of record. Finding no error in either the magistrate's decision or analysis, pursuant to Civ.R. 53(E)(4)(a), we hereby adopt the magistrate's May 24, 1999 decision as our own, including the findings of fact and conclusions of law rendered therein.
Therefore, in accordance with the magistrate's decision, the commission is hereby ordered to vacate its October 21, 1996 order and to enter a new order reinstating its prior TTD award.
Writ granted.
BROWN and KENNEDY, JJ., concur.